DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.

	Claims 8-14 are currently under examination.

Information Disclosure Statement
The information disclosure statements (IDSes) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pietrzkowski et al. (O, WO2014144972A1).
Pietrzkowski teaches coffee fruit extract or powder (See e.g. page 2, paragraph 0006) for use as a treatment and / or prevention of Alzheimer's disease or cerebrovascular dementia (See e.g. abstract).  Pietrzkowski further teaches dosage of the whole coffee fruit extract/powder in an amount of 150-550 mg (See e.g. paragraph 0027, which reads on therapeutically effective amount and encompasses claims 13-14).
Although Pietrzkowski does not teach that the expression levels of p-CREB and BDNF are 25increased and the expression levels of p-eIF2a, BACE-1, AR, NLRP3, caspase-1, IL-13 and COX-2 or A,beta, the claimed functional properties are inherent to the extract taught by Lin because the whole coffee extract taught by Pietrzkowski is one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the whole coffee extract taught by Pietrzkowski intrinsically increases the expression 
It would have been obvious to one of ordinary skill in the art to administering a composition comprising whole coffee extract for treating Alzheimer’s or cerebrovascular dementia because at the time the invention was made, it was known that whole coffee extract could be used to treating Alzheimer’s disease or cerebrovascular dementia as clearly taught by Pietrzkowski.  A person of ordinary skill in the art would have understood to administer whole coffee extract to a person to treat Alzheimer’s or cerebrovascular dementia.  The skilled artisan in the art would have understood to use whole coffee extract in a safe and effective amount of the extract for treating Alzheimer’s disease or cerebrovascular dementia with expectation of success since it was known that the amount that Applicant considers “effective” could be administered to a subject as clearly taught by Pietrzkowski.  A person of ordinary skill in the art would have understood to use whole coffee extract to treat Alzheimer’s or cerebrovascular dementia.   Therefore, the skilled artisan would have been motivated to use whole coffee extract to treat Alzheimer’s or cerebrovascular dementia based upon the beneficial teachings of Pietrzkowski. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699